—Appeal by the defendant from a judgment of the County Court, Suffolk County *424(Cacciabaudo, J.), rendered January 30, 2001, convicting him of manslaughter in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the County Court properly denied his request for jury instructions regarding prior inconsistent statements. The instances cited by the defendant either did not involve prior inconsistent statements or were of so little significance as not to require jury instruction.
The defendant’s remaining contentions are without merit. Santucci, J.P., Feuerstein, McGinity and Schmidt, JJ., concur.